                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION


JOSEPH LOUIS SMALLWOOD,
                                                                      No. 2:17-cv-01517-TC
               Plaintiff,
       v.                                                             OPINION AND ORDER

M. POPE; K. HOGELAND; D.
LILIENTHAL; DAVE G. POWELL,

             Defendants.
______________________________________


MCSHANE, Judge:

       Magistrate Judge Thomas M. Coffin filed a Findings and Recommendation (“F&R”),

ECF No. 45, and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ.

P. 72(b). Although the parties filed no objections, I have reviewed the legal principles de novo.

See United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and

conclude that the report is correct. Judge Coffin’s F&R is adopted in full. Accordingly,

Defendants’ Motion for Judgment on the Pleadings, ECF No. 22, is DENIED with respect to

Plaintiff’s equal protection claim and GRANTED with respect to Plaintiff’s due process claim.

Plaintiff’s Motion for Leave to File Amended Complaint, ECF No. 34, is GRANTED and




Page 1 – OPINION AND ORDER
Plaintiff allowed 30 days to file an amended complaint curing the deficiencies of his due process

and failure to protect claims.

       IT IS SO ORDERED.

       DATED this 3rd day of October, 2018.

                                 /s/ Michael McShane________
                                 Michael J. McShane
                                 United States District Judge




Page 2 – OPINION AND ORDER
